          Case 3:09-cr-00123-MEM Document 234 Filed 04/30/20 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES                              :

                                            :       CRIMINAL NO. 3:09-123

     v.                                     :         (JUDGE MANNION)

 DWAYNE ABRAMSON,                           :

           Defendant                        :


                                 MEMORANDUM

I.        Background

          On April 20, 2020, defendant Dwayne Abramson, filed, through

counsel, a motion for the court to review its detention order and to release

him from detention pending a hearing for an alleged violation of the

conditions of his supervised release by delivering cocaine base (“crack”) to

a confidential informant on four occasions from November 2019 through

December 2019. (Doc. 231). In particular, the defendant requests the court

to reconsider its detention order of February 14, 2020, (Doc. 230), pursuant

to 18 U.S.C. §3142, arguing that the health risks related to the COVID-19

virus were unknown at the time of his detention hearing and that the virus is

a material issue that the court should consider in determining whether his

continued      detention   is   warranted       instead   of   supervised   release.
      Case 3:09-cr-00123-MEM Document 234 Filed 04/30/20 Page 2 of 10




Alternatively, he contends that the court should temporarily release him from

confinement under 18 U.S.C §3142(i) since the alleged conditions at the

Lackawanna County Prison (“LCP”) have hindered his ability to prepare for

his defense regarding the revocation proceedings and put him at risk of

contracting the COVID-19 virus.1

      Defendant’s motion has been briefed by the parties. (Docs. 232 & 233).

      For the reasons set forth below, the court will deny defendant’s motion

under §3142(g) and §3142(i), and defendant will continue to be detained

pending his revocation hearing.




      1
        Since several cases in this district, as well as in many other districts,
have recently detailed the backdrop of cases filed by defendants in which
they seek immediate release from confinement due to the COVID-19
pandemic, the court sees no need to rehash this background and does not
repeat this discussion herein. See e.g., Saillant, 2020 WL 1891854, *1;
Umarbaev v. Lowe, 2020 WL 1814157, *2 (M.D.Pa. April 9, 2020). The briefs
of the parties, as well as the websites cited therein, also discuss the COVID-
19 pandemic and the measures taken by correctional institutions, including
the BOP and the PA DOC, to protect inmates and staff from the virus. Suffice
to say that this court is well-aware of the COVID-19 pandemic and its effects
on the United States as well as the special considerations that must be made
to protect defendants confined in prisons. The court and the parties are also
well-aware of the standing orders issued in this district postponing in-person
court appearances due to the COVID-19 virus. (See Exhibits attached to
government’s brief, Doc. 233 at 37-62). See also generally CDC’s guidelines
for institutions that detain individuals, Interim Guidance on Management of
Coronavirus Disease 2019 (Covid-19) in Correctional and Detention
Facilities,            CDC,             https://www.cdc.gov/coronavirus/2019-
ncov/community/correction-detention/guidance-correctional-detention.html
                                      -2-
      Case 3:09-cr-00123-MEM Document 234 Filed 04/30/20 Page 3 of 10




II.   Discussion

      On April 29, 2011, this court imposed a 108-month prison sentence on

defendant after he pled guilty to making false statements in connection with

the purchase of firearms, in violation of 18 U.S.C. §922(a)(6), followed by 3-

years of supervised release. (Doc. 191). On February 20, 2018, defendant’s

supervised release began. While he was on supervised release, defendant

was arrested by Hanover Twp. Police on December 4, 2019, and charged

with delivering crack cocaine to a confidential informant four times during

November-December 2019. Defendant was denied bail on the state drug

charges and detained in Luzerne County. Subsequently, the government

moved to revoke defendant’s supervised release, (Doc. 220), and he was

charged with violating the conditions of his supervised release imposed by

this court in connection with his federal sentence. (Doc. 224). This court then

held an initial appearance and detention hearing on February 14, 2020, and

it ordered defendant to be detained pending his revocation hearing pursuant

to 18 U.S.C. §3142. (Docs. 229 & 230). The court found that no combination

of conditions would ensure the defendant’s appearance at his revocation

hearing and protect the safety of the community. The court also noted that

the defendant was also detained by Luzerne County Court on his pending




                                     -3-
      Case 3:09-cr-00123-MEM Document 234 Filed 04/30/20 Page 4 of 10




state drug charges.2 Defendant has been continuously detained in LCP since

his detention hearing.

      In his instant motion, defendant states that his revocation hearing

cannot be held until his underlying state drug charges are resolved and that

“[g]iven the delays in moving cases due to the [COVID-19] pandemic, [he]

faces indefinite detention” and “serious health threats” due to his detention.

Defendant states that if he is released, he will live with his fiancée in

Nanticoke, and he alleges that he has an employment opportunity as a driver

for Amazon. As such, defendant seeks the court to reconsider its February

14, 2020 detention decision under 18 U.S.C. §3142(f)(2)(B) of the Bail

Reform Act, which provides that a defendant who is detained pending trial or

other proceedings may move to have the hearing reopened “at any time

before trial if the judicial officer finds that information exists that was not

known to the movant at the time of the hearing and that has a material

bearing on the issue whether there are conditions of release that will

reasonably assure the appearance of such person as required and the safety

of any other person and the community.”




      2
      Since both parties were present at the detention hearing, the court
does not fully repeat its findings herein. (Doc. 229).
                                     -4-
      Case 3:09-cr-00123-MEM Document 234 Filed 04/30/20 Page 5 of 10




      The defendant also seeks temporary release from detainment

pursuant to 18 U.S.C. §3142(i) of the Bail Reform Act alleging compelling

reasons related to the COVID-19 pandemic which were not apparent when

he had his detention hearing. He requests to be released at least until the

pandemic is over. Section 3142(i) provides in pertinent part:

      The judicial officer may, by subsequent order, permit the temporary
      release of the person, in the custody of a United States marshal or
      another appropriate person, to the extent that the judicial officer
      determines such release to be necessary for preparation of the
      person's defense or for another compelling reason.

      Insofar as defendant seeks the court to reconsider its prior detention

order, the court finds its previous consideration of the factors specified in

§3142(g) have not changed based on the defendant’s generalized fear of the

COVID-19 virus. In short, as the court previously found, defendant while on

supervised release has been charged with serious drug trafficking offenses

in state court, i.e., four controlled buys, he has a lengthy criminal history

showing a lifetime of criminal activity and no employment history despite his

alleged potential job with Amazon if he is released. The court again finds that

defendant remains a danger to the community and a risk of flight. Also, as

the court previously stated, defendant was detained in Luzerne County on

his recent drug charges. The court also concurs with the several cases from

this district as well as other districts in which the courts have found that a


                                     -5-
      Case 3:09-cr-00123-MEM Document 234 Filed 04/30/20 Page 6 of 10




defendant’s generalized fear of getting COVID-19 is not sufficient for the

court to revisit its detention order. See United States v. Clark, --- F.Supp.3d

---, 2020 WL 1446895, *2 (D.Ks. March 25, 2020); United States v. McKnight,

2020 WL 1872412 (W.D.Wa. April 15, 2020) (string citation of 14 cases

omitted). As the court in McKnight, id. at *1, noted that “[i]n each of these [14

cited] cases, the pretrial detainee unsuccessfully relied on the current global

crisis involving [COVID-19] in seeking to reopen the detention hearing.”

“What these decisions make clear is that COVID-19 does not support the

reopening of a detention hearing because ‘the governing legal standard ‘is

not ... the harms that [a defendant’s] incarceration [might] cause (however

substantial),’ but rather ‘the danger’ that ‘would be posed by the person’s

release.’” (citations omitted) (emphasis original). Further, in the instant case,

the court finds that defendant’s alleged sleep apnea3 is insufficient to justify

his release from detention particularly in light of his criminal background and

the danger he poses to the community if he is released.

      Additionally, the government has detailed in its brief the substantial

steps taken at LCP to ensure the health and safety of inmates and staff at



      3
      The court finds that the April 7, 2020 letter defendant submitted of Dr.
Baran, (Doc. 1-1), simply stating that “[defendant] has a high likelihood of
obstructive sleep apnea”, without any medical records or results of any
medical tests for support, is unpersuasive.
                                      -6-
      Case 3:09-cr-00123-MEM Document 234 Filed 04/30/20 Page 7 of 10




the prison, and the court does not repeat them. (Doc. 233 at 7-8). (See also

Exhibits attached to government’s brief, Doc. 233 at 63-66, regarding March

13 and 20, 2020 memos from LCP Warden Timothy Betti regarding detailed

COVID-19 Preventive Actions implemented at the prison). Significantly, as

the government represents, (Id. at 8), “[a]s of April 21, 2020, one corrections

officer at LCP has tested positive for COVID-19 (in mid-March 2020), was

quarantined, and has recovered, and as of that date no inmates at the prison

have tested positive for COVID-19.” Thus, despite defendant’s unsupported

contentions that LCP lacks the resources to properly protect inmates at the

prison and, has inadequate safety and sanitary measures, LCP has

implemented substantial precautions to protect staff and inmates from the

COVID-19 virus. Since there has been only one confirmed case in March

and no further cases, it appears that the prison’s safety measures are more

than adequate to protect the defendant as well as the other inmates.

      Thus, the court, in its discretion, declines to reopen defendant’s

detention hearing pursuant to §3142(f)(2)(B).

      To the extent that defendant seeks temporary release from detainment

pursuant to §3142(i), the court also will deny the request. No doubt that “[a]

defendant bears the burden of establishing circumstances warranting

temporary release under §3142(i).” United States v. Clark, --- F.Supp.3d ---,


                                     -7-
      Case 3:09-cr-00123-MEM Document 234 Filed 04/30/20 Page 8 of 10




2020 WL 1446895, *2 (D.Ks. March 25, 2020) (citation omitted). Defendant

argues that there is a compelling reason justifying his release based on the

COVID-19 pandemic which will hinder the preparation of his defense. This

court concurs with the court in Clark, id. at *2-3, which found that “[the

defendant] properly seeks relief based on COVID-19 concerns under the

‘necessary ... for another compelling reason’ prong of §3142(i)”, and that the

determination of “whether a defendant’s particular circumstances warrant

release in light of the COVID-19 pandemic ought to [be] properly considered

on a case-by-case basis under [this] prong.” The court has considered the

factors identified by the court in Clark, id. at *3, and as the government

states, (Doc. 223 at 27), “Courts in this district have found Clark’s analysis

persuasive, and have accordingly joined the majority of other courts that

have found that a defendant’s general or speculative fear about contracting

COVID- 19 is not a compelling basis for release under 18 U.S.C. §3142(i),

where that defendant was previously detained as a flight risk or danger to

the community as the defendant was in this instance.” (citations omitted).

     Defendant does not claim to have contracted the COVID-19 virus at

LCP or to have been exposed to it. Further, defendant does not demonstrate

that he would suffer any severe health consequences if he contracts the

virus. Rather, he merely speculates that he may be exposed to COVID-19 at


                                    -8-
      Case 3:09-cr-00123-MEM Document 234 Filed 04/30/20 Page 9 of 10




LCP and that it will spread if someone at the prison contracts the virus in the

future. Thus, this court agrees with the several courts in this district which

have recently found that a “defendant should not be entitled to temporary

release under §3142(i) based solely on generalized COVID-19 fears and

speculation” and, that the current temporary limitations on the defendant’s

ability to meet with his attorney due to prison safety measures due to the

virus, do not justify temporarily releasing a defendant who, like Abramson,

has already been found by this court to be a danger to the community and a

flight risk. Since these cases, as well as the other similar cases around the

country, have been reviewed by the court and are cited in the government’s

brief, the court does not repeat the cites herein. (See Doc. 233 at 14-16, 25-

26, 28). See also United States v. Raia, 954 F.3d 594, 597 (3d Cir. April 2,

2020) (“[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify

compassionate release [under the First Step Act].”)).

      Suffice to say that the court has again considered defendant’s

individual factors under §3142(g) and finds that based on all of the factors

which the court previously discussed on the record, the addition of the

COVID-19 factor and defendant’s generalized fear of contracting the virus

while detained, does not warrant his pretrial release.


                                     -9-
            Case 3:09-cr-00123-MEM Document 234 Filed 04/30/20 Page 10 of 10




            As such, defendant’s motion, (Doc. 231), to reopen his detention

hearing or, in the alternative, for temporary release, will be is DENIED, and

his detention pending his revocation hearing will continue.



III.        Conclusion

            Defendant Abramson’s Motion to Review Detention Order, (Doc. 231),

seeking the court to reconsider its February 14, 2020 detention decision

under 18 U.S.C. §3142(f)(2)(B), and to release him pending his revocation

hearing will be DENIED. Defendant’s motion seeking temporary release from

detainment pursuant to 18 U.S.C. §3142(i) based on alleged compelling

reasons related to the COVID-19 pandemic will be DENIED.




                                            s/ Malachy E. Mannion _____
                                            MALACHY E. MANNION
                                            United States District Judge
Dated: April 30, 2020
09-123-01




                                         - 10 -
